Allowability Notice
This communication is responsive to RCE filed on 2/22/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-9 and 11-19 are allowed.
Claims 1, 11 and 19 were amended. 
Claim 10 was canceled. 

IDS filed on 2/22/2021 has been considered and approved. 

Reasons for Allowance
4.	Claims 1-9 and 11-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 06/11/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claims 1, 11 or 19 as a whole. The closest prior art is Muddu US 9516053 and Pearl US 2016/0065627. However, prior art still fails to teach claims 1, 11 or 19 as a whole.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455